Title: To Thomas Jefferson from Anne Willing Bingham, [1 June 1787]
From: Bingham, Anne Willing
To: Jefferson, Thomas



[Philadelphia, 1 June 1787]

I am too much flattered by the Honor of your letter from Paris, not to acknowledge it by the earliest opportunity, and to assure you that I am very sensible of your attentions. The Candor with which you express your sentiments, merits a sincere declaration of mine.
I agree with you that many of the fashionable pursuits of the Parisian Ladies are rather frivolous, and become uninteresting to a reflective Mind; but the Picture you have exhibited, is rather overcharged. You have thrown a strong light upon all that is ridiculous in their Characters, and you have buried their good Qualities in the Shade. It shall be my Task to bring them forward, or at least to attempt it. The state of Society in different Countries requires corresponding Manners and Qualifications; those of the french Women are by no means calculated for the Meridian of America, neither are they adapted to render the Sex so amiable or agreable in the English acceptation, of those words.But you must confess, that they are more accomplished, and understand the Intercourse of society better than in any other Country. We  are irresistibly pleased with them, because they possess the happy Art of making us pleased with ourselves; their education is of a higher Cast, and by great cultivation they procure a happy variety of Genius, which forms their Conversation, to please either the Fop, or the Philosopher.
In what other Country can be found a Marquise de Coigny, who, young and handsome, takes a lead in all the fashionable Dissipation of Life, and at more serious moments collects at her House an assembly of the Literati, whom she charms with her Knowledge and her bel Esprit.The Women of France interfere in the politics of the Country, and often give a decided Turn to the Fate of Empires. Either by the gentle Arts of persuasion, or by the commanding force of superior Attractions and Address, they have obtained that Rank and Consideration in society, which the Sex are intitled to, and which they in vain contend for in other Countries.We are therefore bound in Gratitude to admire and revere them, for asserting our Privileges, as much as the Friends of the Liberties of Mankind reverence the successfull Struggles of the American Patriots.
The agreable resources of Paris must certainly please and instruct every Class of Characters.The Arts of Elegance are there considered essential, and are carried to a state of Perfection; the Mind is continually gratified with the admiration of Works of Taste. I have the pleasure of knowing you too well, to doubt of your subscribing to this opinion.With respect to my native Country, I assure you that I am fervently attached to it, as well as to my Friends and Connections in it; there is possibly more sincerity in Professions and a stronger desire of rendering real services, and when the Mouth expresses, the Heart speaks.
I am sensible that I shall tire you to Death from the length of this Letter, and had almost forgot that you are in Paris, and that every instant of your Time is valuable, and might be much better employed than I can possibly do it. However, I shall reserve a further examination of this subject to the Period, when I can have the happiness of meeting you, when we will again resume it.I feel myself under many obligations for your kind present of les Modes de Paris; they have furnished our Ladies with many Hints, for the decoration of their Persons, and I have informed them to whom they are indebted.I shall benefit by your obliging offer of service, whenever I shall have occasion for a fresh Importation of Fashions; at present I am well stocked having lately received a variety of Articles from Paris.

Be so kind as to remember me with affection to Miss Jefferson—tell her she is the envy of all the young Ladies in America, and that I should wish nothing so much as to place my little Girl, under her inspection and protection, should she not leave Paris before I re-visit it. I shall hope for the pleasure of hearing from you, and if you accompany another book of fashions, with any new Opera’s or Comedies, you will infinitely oblige me. It is quite time I bad you adieu, but remember that this first of June I am constant to my former opinion, nor can I believe that any length of time will change it. I am determined to have some merit in your eyes, if not for taste and judgment, at least for consistency.
Allow me my dear Sir to assure you that I am sincerely & respectfully yours &c.,

A Bingham

